Per Curiam : It is understood that a wide difference exists - between the dismissal of a bill in chancery, absolutely, upon the hearing of a cause, and its dismissal “without prejudice,” in its bearing upon the question whether the complainant is concluded in reference to the subject-matter of his complaint. But for the purposes of this issue, we do not think that distinction should obtain; there is no such variance between the record set out and that produced in evidence, as to defeat the plea. We find the issue for the defendant, and dismiss the writ of error.